DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Considerations:
The current claim language is not rejected under Double Patenting (with regard to U.S. Pat. No. 10,757,186) because the “generating (generate) a configuration file consistent with the instruction” feature of independent claims 1, 12, and 20 is not present in the claim language of parent case U.S. Pat. No. 10,757,186.

Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (15/553,551 (now U.S. Patent No. 10,757,186)).
Appropriate correction is required.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:
extraneous dash (claim 9, line 1) should be deleted;
	“export-plugin” (claim 10, line 1) should read “export plug-in” for clarity;

“an export plug-in to executed” (claim 14, line 3) is not well understood;

Claim 1 recites the limitation "data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the data” or “second data”;
Claim 11 recites the limitation "storing data" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “storing the data” or “storing the second data”;
Claim 12 recites the limitation "data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the data” or “second data”;
Claim 20 recites the limitation "data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the data” or “second data”;

Claim 4 recites the limitation "the reading" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “reading”;

Claim 20 recites the limitation "PII" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the PII”;

Claim 20 recites the limitation "the destination system" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the destination computing system” or “a destination system”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Conner (U.S. Pat. Pub. No. 2014/0358549) in view of in view of Venable (U.S. Pat. Pub. No. 2009/0006610)

1.1	Regarding claim 1, O’Connor discloses a computer-implemented method for uploading data from a source system to a destination system (Figs. 1, 2; Abstract), comprising:
receiving a request to upload data to the destination system, wherein the request includes an instruction to process the data for upload (Figs. 1, 2; paragraphs 52, 10);
in response to the request, generating a configuration file consistent with the instruction (Figs. 2, 3B; Abstract; paragraph 9 “missing information … configuration-file generation … generating a configuration-file”; );
retrieving the requested data (Figs. 1, 2; Abstract; paragraphs 10, 52);
accessing the module (plug-in component) (Figs. 1, 2; Abstract; paragraph 10);
processing the retrieved data using the module and storing the processed data in a memory (Figs. 1, 2; paragraph 10); and
uploading the processed data from the memory to the destination system (Figs. 1, 2; paragraphs 52, 9, 10).
O’Connor does teach that some components can be remote (paragraph 66 “certain components of the system can be located remotely …”; paragraph 52 “cloud”).
In the same filed of invention, Venable teaches determining that a plug-in component is needed to process the retrieved data in accordance with the configuration file (Abstract “The plugins can be invoked in response to a trigger with which each plugin is associated, and triggers can be …”; paragraph 11 “event-driven plugin …”; paragraphs 12, 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the plug-in capability of Venable into the system of O’Connor in order to better implement the configuration file (centrally stored).  This scenario could ease the updating process since the plug-in component would need to be updated once instead of updating multiple copies.
1.2	Per claim 2, O’Connor teaches the computer-implemented method of claim 1, wherein the instruction to process the data for upload includes one or more of an instruction to read the data, an instruction to transform the data and an instruction to export the data (Abstract “analyzing module for analyzing and querying …”; paragraphs 8, 9). 1.3	Regarding claim 3, O’Connor discloses the computer-implemented method of claim 2, wherein the plug-in component includes one or more of a reading plug-in to one or more of a quantity of processed data uploaded to the destination system and a frequency of processed data uploaded to the designation system (paragraph 49 “in short periods or over a period of time …”).1.11	Regarding claim 11, O’Connor discloses the computer-implemented method of claim 1, wherein the source system comprises a data center storing data in a plurality of data types from a plurality of computing devices (paragraph 52 “the configuration-file generation system 108 may be implemented on cloud …”).

1.12	Per claims 12 – 20, the rejection of claims 1 – 11 under 35 USC 103 (paragraphs 1.1 – 1.11 above) applies.


M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/